                           United States District Court
                                     for the
                           Southern District of Florida

Michael H. Butler, Plaintiff,            )
                                         )
v.                                       )
                                           Civil Action No. 19-21650-Civ-Scola
                                         )
Sergeant Joseph, Defendant.              )

              Order Denying Plaintiff’s Motion to Discharge Debt
       This matter is before the Court on the Plaintiff’s motion to be relieved of
the payment of the filing fee in this case. (ECF No. 27.) The Plaintiff’s motion
argues that he voluntarily dismissed his complaint before the Defendants were
served and therefore he should not have to pay the filing fee. (Id.) Upon careful
consideration, the Court disagrees.
       On August 7, 2019, Magistrate Judge Reid granted the Plaintiff’s motion
to proceed in forma pauperis. (ECF No. 23.) Judge Reid’s order made clear that
the Plaintiff was relieved of pre-paying the $350 filing fee, but a debt of $350
would be established. “The agency having custody of the prisoner must forward
payments from the prisoner’s account to the Clerk of Court each time the amount
in the account exceeds $10 until the filing fees are paid.” (Id. at 3.)
       “Federal law requires that notwithstanding a prisoner’s in forma pauperis
status, if he brings a civil action and is permitted to proceed in forma pauperis,
he is required to pay the full amount of the filing fee.” Richardson v. Secretary,
Dept. of Corrections, 06-cv-485, 2007 WL 951788, at *1 (N.D. Fla. March 28,
2007) (citing 28 U.S.C. § 1915(b)(1)). There is no provision in the Prison Litigation
Reform Act for the return of filing fees or discharge of debt upon voluntary
dismissal of an action. See Mangram v. Darden, 16-cv-49, 2016 WL 7366883, at
*1 (S.D. Ga. Dec. 19, 2016) (“However, the Court cannot reimburse Plaintiff’s
filing fee upon his voluntary dismissal.”); Richardson, 2007 WL 951788 at *1
(“Therefore, Plaintiff will be required to pay the remainder of the filing fee despite
his voluntary dismissal of this action.”).
       Accordingly, the Court cannot relieve the Plaintiff of his debt based on his
voluntary dismissal of this action. The motion is denied. (ECF No. 27.)
      Done and ordered at Miami, Florida on December 5, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
